[Cite as Blanchard v. Unknown, 2010-Ohio-5475.]


                                    Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




JULIA BLANCHARD

       Plaintiff

       v.

UNKNOWN

       Defendant

        Case No. 2010-07237-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On May 19, 2010, this court issued an entry dismissing Fabreeze
Construction as a defendant.            The plaintiff was ordered to submit an amended
complaint which names a state entity as party defendant on or before June 17, 2010, or
face dismissal of her case.            Plaintiff has failed to comply with the court order.
Therefore, the case is DISMISSED without prejudice. The court shall absorb the court
costs of this case.




                                                    ________________________________
                                                    DANIEL R. BORCHERT
                                                    Deputy Clerk
cc:
Julia Blancard
Case No. 2010-06761-AD          -2-   ENTRY




Case No. 2010-06761-AD          -2-   ENTRY



18811 Libby Road
Maple Hts., Ohio 44137

DRB/laa
Filed 7/20/10
Sent to S.C. reporter 11/8/10